Name: Commission Regulation (EEC) No 2668/81 of 11 September 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 9 . 81 Official Journal of the European Communities No L 262/ 11 COMMISSION REGULATION (EEC) No 2668/81 of 11 September 1981 on the delivery of various consignments of skimmed-milk powder as food aid milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 3474/80 (*) ; whereas , in particular, the periods and terms for deli ­ very and the procedure to be followed by the interven ­ tion agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 291 , 19 . 11 . 1979 , p . 17 . 3 OJ No L 141 , 27 . 5 . 1981 , p . 1 . (4 ) OJ No L 43 , 15 . 2 . 1977, p . 1 . 0 OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 262/ 12 Official Journal of the European Communities 16. 9 . 81 ANNEX (') Consignment A B C 1 . Application of Council Regulations : (a) legal basis (b) affectation (EECf No 1399/81 ( 1981 programme) (EEC) No 1400/81 2 . Beneficiary 3 . Country of destination I Egypt 4 . Total quantity of the consignment 2 000 tonnes (3) 2 000 tonnes ( 3) 2 000 tonnes (3) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder Bought on the Community market 7 . Special characteristics and/or packa ­ ging ( 2) See note (4) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Egypt' 9 . Delivery period Delivery in October 1981 Delivery in November 1981 Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (*) 11 . Representative of the beneficiary responsible for reception 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submis ­ sion of tenders 12 noon on 28 September 1981 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12, there must be a tendering procedure . (2) Other than those set out in the Annex to Regulation (EEC) No 625/78 (see Article 6 (2) of Regula ­ tion (EEC) No 303/77). ( 3 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes (see Article 14 (2) of Regula ­ tion (EEC) No 303/77). (4) The powdered milk must be obtained by the ' low heat temperature expressed whey protein nitrogen , not less than 6-0 mg/gm ' process and satisfy the conditions laid down in Annex I to Regulation ( EEC) No 625/78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). ( s) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated to delivery .